Citation Nr: 1243184	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-46 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously remanded by the Board for further development in February 2012.  However, based on receipt of additional records, the Board finds that further development is necessary, as discussed below.  The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will                      notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that began during active service.  Service treatment records, including the March 1974 separation examination report, are negative for any history, complaints, symptoms, treatment, or diagnosis of a psychiatric disorder.  However, within six months of the Veteran's separation from active service (he separated in April 1974), VA treatment records show that he received treatment for psychiatric symptoms including depression, anxiety, and auditory and visual hallucinations.  

For example, in September 1974, the Veteran reported restlessness, becoming easily annoyed, insomnia, and occasional disorientation as to place.  He also stated that, three months prior to service discharge, he began experiencing auditory hallucinations, and that these hallucinations had occurred as recently as the previous day.  He also reported visual hallucinations.  The social worker who conducted the intake interview concluded that the Veteran appeared to be somewhat depressed, but did not make any definitive diagnosis.  The Veteran continued to report similar symptoms at least through November 1974, and was prescribed medication, including Valium, Noludar, and Thorazine, the last of which is an antipsychotic drug.  

In July 2008 and March 2012, a physician wrote a letter in which he stated that the Veteran reported nervousness with social isolation ever since basic training.  He added that the Veteran's symptoms as documented in the 1974 VA treatment records were manifestations of a psychosis, and that the Veteran continued to suffer from schizophrenia.  

By contrast, a VA examiner concluded in May 2012 that the Veteran did not meet the DSM-IV criteria for any psychiatric diagnosis.  At the examination, the Veteran reported difficulty staying asleep for the past five years, nightmares about a post-service robbery, and social isolation, stating that he had no real friends.  The examiner opined that these symptoms were caused by sleep apnea or secondary to post-service stressors.  The Board finds such an assertion confusing, as the examiner appears to have concluded both that the Veteran had a post service stressor which was causing presumably psychiatric symptoms, while at the same time finding that the Veteran did not meet the criteria for a psychiatric disorder.  It also does not appear that the VA examiner had access to the 1974 VA treatment records.  

As such, in order to ensure that the Board has a fully informed view of the Veteran's situation, as well as to ensure that a VA examiner has the ability to consider the recently received VA treatment records from 1974, the Board finds that a new VA examination is necessary to assist in determining whether the symptoms documented in 1974 were manifestations of a current psychiatric disorder.  







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current psychiatric disorders, if any.  In so doing, the examiner should specifically comment on the May 2012 VA examiner's notation of symptoms of social isolation and sleep disturbance, as well as his conclusion that the Veteran did not meet the DSM-IV criteria for a psychiatric diagnosis.  The examiner should also discuss the assertion from Dr. J that the Veteran has schizophrenia.

b.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed psychiatric disorder began during or was otherwise caused by the Veteran's active service (from April 1972 to April 1974), or whether a psychosis, to include schizophrenia, manifested within one year of service separation.  

The examiner should specifically comment on the September 1974 mental health evaluation at which the Veteran reported experiencing auditory hallucinations three months prior to service separation, as well as the report that the Veteran was experiencing a number of psychiatric symptoms within one year of service separation, including visual and auditory hallucinations, anxiety, depression, social isolation, and fearfulness.  The examiner should also comment on Dr. J.'s July 2008 and March 2012 letters in which he opined that the Veteran's symptoms as documented in 1974 were manifestations of a psychosis.    

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed psychiatric disorder.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


